Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 18 is objected to because of the following informalities:  Claim 18 depends from itself.  For examination purposes the examiner considered claim 18 to depend from claim 3. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYA et al. (US 2009/0153098 A1, hereinafter TOYA) in view of YOSHIZAWA (US 2018/0248416 A1, hereinafter YOSHIZAWA).
As per claim 1, TOYA, discloses a charging device comprising:
a housing having a charging surface to position an electronic device (See Fig.1, Item#10, discloses a wireless charger on which charge receiving device 50 is placed);
a power transmitter present beneath the charging surface, wherein the power transmitter extends in a plane parallel to the charging surface (See Fig.1, Item#11, discloses a primary coil placed inside the housing parallel to the surface); and
a positioning mechanism coupled to the power transmitter (See Fig.1, Items#22A and 22B, and Par.54, discloses servomotors for moving the power transmitter inside the surface in the X and Y directions), However TOYA does not disclose wherein the positioning mechanism is to, adjust a position of the power transmitter to change a perpendicular distance between the plane of the power transmitter and the charging surface.
YOSHIZAWA discloses a wireless power transmission device comprising a positioning system coupled to a power transmitter and wherein the positioning mechanism is to, adjust a position of the power transmitter to change a perpendicular distance between the plane of the power transmitter and the charging surface (See Figs.2A, 2B, Items#10 and 47, disclose a power transmitting coil and Par.32, discloses that the coil positioning system moves the coil 10 upward and downward underneath the surface 60).
TOYA and YOSHIZAWA are analogous art since they both deal with wireless charging.


As per claim 2, TOYA and YOSHIZAWA disclose the charging device as claimed in claim 1 as discussed above, wherein the positioning mechanism is one of mechanical and electro-mechanical (See TOYA, Fig.1, discloses servomotors 22A and 22B, and YOSHIZAWA, Par.32 discloses a mechanical positing system 47 using “any known technique/mechanism capable of moving the control board 40 in the direction perpendicular to the coil surface may be used. For example, the first power transmission coil position moving unit 47 may be a mechanism that supports the control board 40 from the side surface and that moves the control board 40 in the direction perpendicular to the board surface of the control board 40”).

As per claim 5, TOYA and YOSHIZAWA disclose the charging device as claimed in claim 1 as discussed above, wherein the power transmitter comprises an inductive coil (See TOYA, Fig.1, Item#11, discloses a primary coil, also YOSHIZAWA, Fig.2A, Item#10 and Par.33, disclose a power transmission coil).

As per claim 16, TOYA and YOSHIZAWA disclose the charging device as claimed in claim 1 as discussed above, wherein the positioning mechanism is to adjust a position of the power transmitter within the housing (See Figs.2A, 2B, Items#10 and 47, disclose a power .
Claims 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYA in view of DENG et al. (US 11,271,442 B2, hereinafter DENG).
As per claim 8, TOYA discloses a wireless charging apparatus comprising: a positioning mechanism to automatically adjust a position of a power transmitter relative to a charging surface of a charging device (See Fig.1, Items#22A and 22B and Par.54 a wireless charging apparatus comprising a positioning mechanism which moves the coil relative to the surface, also see Par.50, discloses improving the efficiency by reducing the distance between the transmitting and the receiving coils). However TOYA does not disclose a charging status engine to: receive charging information from an electronic device being charged by the wireless charging apparatus, wherein the charging information indicates a value of electrical power generated by a power receiver in the electronic device; compare the charging information with a value of electrical power being input into the wireless charging apparatus and moving the coil based on the detected efficiency.
DENG discloses a wireless charging apparatus comprising: a charging status engine to:
receive charging information from an electronic device being charged by the wireless charging apparatus (See Col.1, lines 65-67, disclose acquiring power received by the power receiving device), wherein the charging information indicates a value of electrical power generated by a power receiver in the electronic device (See Col.1, lines 65-67, disclose acquiring power quantity transmitted by the power transmitter); 
compare the charging information with a value of electrical power being input into the wireless charging apparatus (See Col.2, lines 1-2, disclose calculating the ratio of the received 
TOYA and DENG are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA with that of DENG by using the detected efficiency to actuate movement of the positioning mechanism for the benefit of enhancing the charging efficiency. 

As per claim 9, TOYA and DENG disclose the wireless charging apparatus as claimed in claim 8 as discussed above, wherein the charging efficiency value is a ratio between the electrical power generated by the power receiver and the value of electrical power being input into the wireless charging apparatus (See DENG, See Col.2, lines 1-2, disclose calculating the ratio of the received power to the transmitted power).

As per claim 10, TOYA and DENG disclose the wireless charging apparatus as claimed in claim 8 as discussed above, further comprising a communication engine to establish a wireless communication channel between the wireless charging apparatus and the electronic device, to receive the charging information from the electronic device (See TOYA, discloses the power transmission device acquires the amount or received charge, this is done via communication between the charger and the receiver).
Claims 3-4 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYA in view of YOSHIZAWA and in further view of JUNG (US 2012/0280649 A1, hereinafter JUNG).
                 
                     
    PNG
    media_image1.png
    640
    621
    media_image1.png
    Greyscale


As per claim 3, TOYA and YOSHIZAWA disclose the charging device as claimed in claim 1 as discussed above, wherein the positioning mechanism comprises: a supporting plate onto which the power transmitter is placed (See YOSHIZAWA, Fig.2A, Item#40, discloses a plate on which the coil is placed, YOSHIZAWA further discloses that the positioning mechanism can be “…any known technique/mechanism capable of moving the control board 40 in the direction perpendicular to the coil surface may be used. For example, the first power transmission coil position moving unit 47 may be a mechanism that supports the control board 40 from the side surface and that moves the control board 40 in the direction perpendicular to the board surface of the control board 40”); however TOYA and YOSHIZAWA not disclose a cam arrangement coupled to the supporting plate; and a pinion arrangement coupled to the cam 
JUNG discloses a wireless charging device comprising a cam arrangement coupled to a supporting plate (See Fig.8, Item#410, discloses a first cam rack); and a pinion arrangement coupled to the cam arrangement (See Fig.8, Item#420, discloses a pinion gear which allows the coil to move vertically), wherein actuation of the pinion arrangement affects movement of the supporting plate with respect to the charging surface (See Fig.8, Items#410 and 420 and Pars.64-66, disclose the cam rack and pinion configuration which allows the coil to be moved up as needed to reduce the distance to the charge receiving coil as shown in Fig.5).
TOYA, YOSHIZAWA and JUNG are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA and YOSHIZAWA with that of JUNG by adopting the cam and pinion structure as one of the available alternatives for raising the supporting plate.

As per claims 4 and 17-19, TOYA, YOSHIZAWA and JUNG disclose the charging device as claimed in claim 3, however TOYA, YOSHIZAWA and JUNG do not explicitly wherein the cam arrangement further comprises a moveable portion and a fixed portion, with the moveable portion coupled to the supporting plate, wherein actuation of the pinion arrangement affects movement of the moveable portion towards the charging surface. However, a cam and pinion structure is well known in the art and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by .

Claims 6-7 and 11-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYA in view of YOSHIZAWA and in further view of WU et al. (US 2013/0099776 A1, hereinafter WU).
As per claim 6, TOYA and YOSHIZAWA disclose the charging device as claimed in claim 1 as discussed above, however TOYA and YOSHIZAWA not disclose further comprising an indicator to indicate a charging efficiency value corresponding to the change in the perpendicular distance between the plane of the power transmitter and the charging surface.
WU discloses a wireless charging device further comprising an indicator to indicate a charging efficiency value corresponding to the change in the perpendicular distance between the plane of the power transmitter and the charging surface (See Fig.7, Item#4011 and 4012 and Par.70, disclose a charge efficiency obtaining subunit and a displaying unit for displaying wireless charging efficiency).
TOYA, YOSHIZAWA and WU are analogous art since they all deal with wireless charging.


As per claim 7, TOYA, YOSHIZAWA and WU disclose the charging device as claimed in claim 6 as discussed above, wherein the indicator is one of a visual indicator and an audio indicator (See WU, Fig.7, Item#4012 and Par.70, disclose a charge efficiency obtaining subunit and a displaying unit for displaying wireless charging efficiency).

As per claim 11, TOYA discloses a wireless charging station for an electronic device, the wireless charging station comprising: 
a housing having a charging surface to position the electronic device (See Fig.1, Item#10, discloses a wireless charger on which charge receiving device 50 is placed); 
a positioning mechanism coupled to a power transmitter present beneath the charging surface (See Fig.1, Items#22A and 22B, and Par.54, discloses servomotors for moving the power transmitter inside the surface in the X and Y directions), with the power transmitter extending along the charging surface (See Fig.1, Item#11, discloses a primary coil placed inside the housing parallel to the surface) , wherein the positioning mechanism is to adjust a position of the power transmitter (See Fig.1, Items#22A and 22B, and Par.54, discloses servomotors for moving the power transmitter inside the surface in the X and Y directions). However TOYA does not disclose wherein the positioning mechanism is to adjust a position of the power transmitter to change a perpendicular distance between a plane of the power transmitter and the charging 
YOSHIZAWA discloses a wireless power transmission device comprising a positioning system coupled to a power transmitter and wherein the positioning mechanism is to, adjust a position of the power transmitter to change a perpendicular distance between the plane of the power transmitter and the charging surface (See Figs.2A, 2B, Items#10 and 47, disclose a power transmitting coil and Par.32, discloses that the coil positioning system moves the coil 10 upward and downward underneath the surface 60).
TOYA and YOSHIZAWA are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA with that of YOSHIZAWA by adding the vertical positioning mechanism for the benefit of enhancing the charging efficiency by reducing the vertical gap between the power transmitting coil and the power receiving coil. However TOYA and YOSHIZAWA do not disclose a charging status engine to: in response to a change in the perpendicular distance between the power transmitter and the charging surface by the positioning mechanism, determine a change in a value of charging information, wherein the charging information indicates electrical power generated by a power receiver in the electronic device; and determine a change in a charging efficiency value corresponding to the change in the charging information.

TOYA, YOSHIZAWA and WU are analogous art since they both deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA and YOSHIZAWA with that of WU by adding the charging efficiency indicator disclosed by WU for the benefit of informing the user of the degree of efficiency established between the charger and the device.

As per claim 12, TOYA, YOSHIZAWA and WU disclose the wireless charging station as claimed in claim 11 as discussed above, wherein the positioning mechanism is one of mechanical and electro-mechanical (See TOYA, Fig.1, discloses servomotors 22A and 22B, and YOSHIZAWA, Par.32 discloses a mechanical positing system 47 using “any known technique/mechanism capable of moving the control board 40 in the direction perpendicular to the coil surface may be used. For example, the first power transmission coil position moving unit 47 may be a mechanism that supports the control board 40 from the side surface and that moves the control board 40 in the direction perpendicular to the board surface of the control board 40”).

As per claim 13, TOYA, YOSHIZAWA and WU disclose the wireless charging station as claimed in claim 11 as discussed above, further comprising a charging efficiency indicator indicative of the change in the charging efficiency value, wherein the charging efficiency indicator is one of a visual indicator and an audio indicator (See WU, Fig.7, Item#4011 and 4012 and Par.70, disclose a charge efficiency obtaining subunit and a displaying unit for displaying wireless charging efficiency).

As per claim 14 , TOYA, YOSHIZAWA and WU disclose the wireless charging station as claimed in claim 11 as discussed above, wherein the charging status engine is to generate executable control instructions to actuate the positioning mechanism (See TOYA, Par.13, discloses a position detection mechanism which detects the position of the electronic device, also see Par.50, discloses that efficiency improves when the coils move closer, WU Pars.28-29 and 64, discloses a dynamic calculation of the charging efficiency based on location of the device). It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA and YOSHIZAWA with that of WU by use the dynamic efficiency measurement as a trigger to actuate the positioning mechanism for the benefit of increasing the charging efficiency.

As per claim 15, TOYA, YOSHIZAWA and WU disclose the wireless charging station as claimed in claim 11, wherein the positioning mechanism is actuated manually by a user (See TOYA and YOSHIZAWA, Items#22A,22B and 47, disclose positioning mechanisms which are automatically actuated to adjust the position of the charging coil, YOSHOZAWA also discloses .
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over TOYA in view of DENG and in further view of JUNG (US 2018//0287413 A1, hereinafter JUNG2).
As per claim 20, TOYA and DENG disclose the wireless charging apparatus as claimed in claim 8 as discussed above, however TOYA and DENG do not disclose further comprising a charging efficiency indicator to output the charging efficiency value as a numeric value.
JUNG2 discloses a wireless charging device alignment guiding comprising a charging efficiency indicator to output the charging efficiency value as a numeric value (See Fig.7, Item#713).
TOYA, DENG and JUNG2 are analogous art since they all deal with wireless charging.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention disclosed by TOYA and DENG with that of JUNG2 by adding a charging efficiency indicator for the benefit of alerting the user to the device charging efficiency status.
Response to Arguments
Applicant’s arguments, see remarks, filed 12/13/2021, with respect to claims 1, 8 and 11 have been fully considered and are persuasive.  The previous 102 and 103 rejections of aforementioned claims has been withdrawn. As per claim 3-4 and 17-19, the examiner explains that cam and pinion structures are well known in the art and it would have been obvious to one 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED H OMAR whose telephone number is (571)270-7165. The examiner can normally be reached 10:00 am -7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/AHMED H OMAR/            Examiner, Art Unit 2859                

/EDWARD TSO/            Primary Examiner, Art Unit 2859